CONNOR, District Judge
(after stating the facts as above). The case was argued both orally and upon very full briefs by counsel for both parties; in view of the far-reaching effect of the final result upon valuable property rights, and the conflict found in decided cases and judicial opinion, I have given the several pháses of the case very careful consideration. The historical development of judicial thought regarding sales of,standing and growing timber, wherein an immediate removal was not contemplated by the parties, is interesting, but not at all times uniform. The decisions of the courts, expressing such judicial opinion, have been more or less modified to meet modern conditions surrounding such sales, the development of the milling business, and seeking to give effect to the intention of the parties.
[1] In the investigation of decided cases, care must be had to ascertain whether they are actions at law or suits in equity. It will also be observed that in many cases found in modern reports the courts have, under the Code Procedure, administered both legal and equitable remedies in the same action, whereas this court is compelled to observe the distinctions prescribed by the federal Constitution and statutes respecting actions at law and suits in equity. This court, sitting in equity, can take jurisdiction only when there is no plain, adequate, and complete remedy at law. Rev. St. § 723; 4 Fed. Stat. Ann. 530. The ju*521risdiction of this court cannot be enlarged or extended by state statutes or procedure. Scott v. Neely, 140 U. S. 106, 11 Sup. Ct. 712, 35 L. Ed. 358. The relevancy of these principles will appear as we proceed with the development of the case. Plaintiff rests its right to relief in equity upon certain propositions clearly stated and forcibly argued.
[2] 1. In construing the terms of the deed and its several parts, the construction of deeds containing the same, or essentially the same, terms, by the court of South Carolina, must be followed by this court. This proposition is correct, subject to certain limitations, where it is shown that the courts of South Carolina have adopted a rule of construction applicable to the deed upon which plaintiff relies.
[3, 4] 2. In South Carolina it is held that a conveyance of standing timber, without condition, vests the absolute title to the timber in the grantee, and the courts will not read into such deeds an intention on the part of the parties that the timber is to be cut and removed in a reasonable time, but the grantee has, in such cases, an indefinite time to cut and remove the timber. “This,” it is insisted, “is settled in South Carolina.”
To sustain this proposition, plaintiff relies upon the decision in Knotts v. Hydrick, 12 Rich. (S. C.) 314, and Wilson Lumber Co. v. Alderman, 80 S. C. 106, 61 S. E. 217, 128 Am. St. Rep. 865. It therefore becomes necessary to examine these cases. Knotts v. Hydrick was an action at law. Wilson Lumber Co. v. Alderman was a civil action in the nature of a suit in equity, seeking an injunction, by the grantee of the timber, against the owner of the land, restraining him, or his subsequent grantee, from cutting the timber. The decision was rested clearly and solely upon the authority of Knotts v. Hydrick. Conceding to these decisions their full authoritative value, defendants insist that they do not apply to or control the decision of the instant case, because, in the deed from Dennis to Earr, trustee, a time is fixed within which the timber is to be cut and removed, and that the distinction between cases in which such limitation is found and those in which there is no such limitation is recognized by the Supreme Court of South Carolina.
In Flagler v. A. C. Lumber Corporation, 89 S. C. 328, 71 S. E. 849, the Hydrick and Wilson Lumber Co. Cases were relied upon by the defendant. In that case the timber “12 inches stump diameter, and upwards, 12 inches from the ground at the time of the cutting, now standing and being upon the land described,” was conveyed. The deed contained a clause giving to the grantee a time limit of ten years from the time the grantee began cutting and removing the timber, with an extension clause “from year to year” by paying 6 per cent, interest each year on the purchase price. The learned judge, writing for the court, said:
“It will be noted that neither in the ease of Knotts v. Hydrick nor Wilson Lumber Co. v. Alderman was there an attempt made in the deeds to limit the right of the owner of the timber to any given period of removal, * * « and all this court held was that, in the absence of such limitation upon the right of removal, such right of removal continued to exist in the owner of the timber. In other words, the deeds under construction failed to show, by anything on their face, any intention on the part of the parties thereto of limiting the right to remove.”
*522In the Flagler Case the court found, upon the face of the deed, that the parties had made “an attempt to limit the time in which removal can be made.” It is further said:
“It is enough to say that the words used in the contract were absent in Knotts v. Hydriek and Wilson Humber Co. v. Alderman; nor were any provisions of similar import found in either of those cases; and we are therefore of opinion that they do not control the case now under consideration.”
The judge proceeds to discuss the question as to the construction of the deed then before the court as open, and “to examine the authorities as to what the law is.” He begins an examination of the contract for—
“what light it gives as to the intention of the parties, for in the last analysis their intent is the controlling factor in the construction of the deed, provided the instrument furnishes the evidence of the intent; and here it is to be borne in mind that, whilst the deed in the words used is at first such words as ordinarily convey a fee-simple title, the deed is signed by both the grantor and grantee, and the reason for this lies in the fact that the. parties intended to bind each other to certain obligations; upon the grantor, the passing*of title to the grantee, and upon the grantee, not only the right to remove, but, in a qualified sense, the duty also of so doing. A time limit * * * was evidently in contemplation.”
After discussing the contention of the defendant, he says:
“So it would follow that there would be nothing to prevent the grantee from indefinitely holding the land in its original condition; * * * and in the meantime the land would remain incumbered and unfit for cultivation. And during this long period the grantee was to pay taxes, not only on the land, but on "the timber as well. Was this contemplated by the parties? We think not. Some lesser period of time must have been in the minds of the grantor and grantee. Wbat this lesser period was the agreement fails to :show. What rule does the law supply in such a case?”
After discussing a number of decided cases from other jurisdictions, the conclusion is reached :
“That both by the inherent reason of the thing, as well as by authority, the true rule is that wherever it is apparent in a contract that the parties had in view some time for the commencement of the removal of the timber, which intent was not embodied in the terms of the contract, that the law will presume and will enforce that such commencement of the removal of the timber shall be within a reasonable time from the date of the contract.”
This decision points out clearly the distinction between the terms of the deed in that case and in Hydrick and Wilson Lumber Company Cases, and states that these cases are not controlling authorities in ■cases where the terms of the deed or contract indicate an intention to place a time limit on the right of removal — that in such cases a reasonable time will be given for removal.
The principle or rule of construction announced in the Flagler Case is uniformly approved and applied in every other case which has come before the Supreme Court of South Carolina, with the single exception of Timber Co. v. Prettyman, 97 S. C. 247, 82 S. E. 484. This case will be examined and its authoritative value considered later on.
In McClary v. Atlantic Coast Lumber Co., 90 S. C. 153, 72 S. E. 145, the extension clause in the deed is in the identical terms found in the *523Dennis deed. It is expressly held, upon the authority of the Flagler Case, that:
“Such Ueed, though a valid conveyance of the fee, passed a qualified or determinable fee only; the grantee or his assigns being required to commence the removal of the timber within a reasonable time, as viewed by the parties when the contract was signed.” Atlantic C. L. Lumber Corp. v. Litchfield, 90 S. C. 363, 73 S. E. 182; McSwain v. Atlantic Coast Lumber Corp., 96 S. C. 155, 80 S. E. 87.
The decisions of the South Carolina Court are, as I understand them, in harmony with those of a large majority of other courts. The authorities are collected and discussed in Young v. Camp. Mfg. Co., 110 Va. 678, 66 S. E. 843. Among the cases cited by the learned president, writing for the court, may be noted, as of special application, MacRae v. Stillwell, 111 Ga. 65, 36 S. E. 604, 55 L. R. A. 513; Adkins v. Huff, 58 W. Va. 645, 52 S. E. 773, 3 L. R. A. (N. S.) 649, 6 Ann. Cas. 246; Hill v. Hill, 113 Mass. 103, 18 Am. Rep. 455. The conclusion reached by the court is clearly thus stated by Judge Keith:
“Looking to the whole deed — and all of its provisions must be considered in order to arrive at its proper construction — we are of opinion that it was not the intention of the parties to give an absolute and unconditional title to the timber, but only such as was cut and removed within the time limited by the deed, and such extensions thereof as the grantee was entitled to demand upon a fair construction of the deed, or as might be agreed upon between the parties.”
The language of the deed under consideration in that case was very similar and in essential respects identical with that found in the deed from Dennis to Farr, trustee. Judge Keith calls attention to the “incidental rights” which passed under the deed creating burdens, easements, and privileges which he says “impose such burdens upon the land of the grantors as greatly to diminish, if not indeed to destroy, its value.” The learned counsel for complainant vigorously attacks the soundness of this decision, insisting that it violates the principles of the common law, and that the learned court “fell into error” by treating the deed as a transfer of personal property, following the decisions of courts which hold that standing timber is personalty. The well-considered discussion of the authorities and the principles involved create, in my mind, the conviction that the learned judge, with his uniform care and thoroughness of investigation and consideration, did not fall into the error suggested. There is nothing in his language to indicate that he overlooked the almost uniform holding of the courts that standing and growing trees were real estate. It is true, as said by the learned counsel, that from the time of Lord Coke, in Liford's Case, 11 Coke, 46, courts have held that a conveyance or reservation of standing trees, with no limitation as to the time within which they should be removed, conveyed or reserved the trees and an interest in the soil sufficient for their growth, etc. 1 Washb. Rev. Prop. 16. Such was the holding in Knotts v. Hydrick, supra; Robinson v. Gee, 26 N. C. 186; Baxter v. Mattox, 106 Ga. 347, 32 S. E. 94; and many other cases cited in the well-prepared briefs of counsel.
It is manifest that, while judges so held, they recognized the fact that practical difficulties were presented in working out a practical remedy *524for enforcing the right. This is illustrated by the process of reasoning resorted to by the court in Robinson v. Gee, supra. A reservation in fee simple was made of “all the sawmill, pine timber on the land standing and being, or which may hereafter stand or be on the said land,” or any part thereof, with full and absolute privilege of egress and regress in and upon the said land at all times, for the purpose of cutting or taking away the said reserved timber. The court said that:
“Wien any of the trees and saplings by full growth became timber, fit to be used at the sawmill, then there would be a cesser of estate in those trees, by the owner of the land, and a use in the timber trees would spring up and vest in him, whoever he was, who could deduce his title under the said reservation, with a perpetual license to enter and cut and carry away the timber.”
This was an action at law. It is quite .impossible to reconcile many of- the decisions found in the adjudged cases and much of the reasoning on which they are based. ' • •
[5] It can, however, be safely said that, in the construction of timber deeds, the courts have adhered to the elementary principle that the intention of the parties should be ascertained and enforced, as in the construction and enforcement of other contracts. It is equally well settled that, where an indication of intention to limit the. time within which the timber was to be cut and removed was found, and the period for cutting and removing was uncertain, the court would infer that both parties intended that it should be done in a reasonable time, and in this I understand the South Carolina court is in harmony with the uniform current of judicial opinion. Complainant insists that, conceding this to be true, a time limit is fixed by the terms of the deed in this record (that is, “as long as may be desired”), and that this language has been held by the Supreme Court of South Carolina to give to the grantee of the timber the right to fix the time, which right the court cannot control. To sustain this contention, it relies upon the recently decided case of Midland Timber Co. v. Prettyman, 97 S. C. 247, 81 S. E. 484. The learned counsel stresses the language of the court: “When the parties speak ¿for themselves, the court cannot imply.” Defendants urge upon the attention of the court the peculiar facts in, and history of, this case, insisting that it does not constitute a rule of property binding upon this court in the disposition of this case. The record, which has been filed by counsel, discloses the following facts: The Atlantic Coast Lumber Company 'took from Mrs. Pleape, the owner of a tract of land, a deed for the timber, the terms of which, in respect to the description of the timber, was the same as in the deed from Dennis to Farr, trustee. The period fixed for cutting and removing the timber was ten years, with an extension clause in the identical language found in the Dennis deed. The Midland Timber Company acquired the title and rights of the Atlantic Coast Lumber Company. At the expiration of the ten years, no timber having been cut or removed, the timber company made a tender of the interest on the purchase price, giving notice that ten years’ additional time to cut and remove the timber was desired. This was refused. Repeated tenders were made, with like refusals on the part of the owner of the land. The Midland Timber Company entered into a contract to sell, and Prettyman to buy, the timber and rights claimed *525under the deed from Mrs. Heape. The timber company tendered a deed to Prettyman, demanding the purchase price, the payment of which was refused, upon the ground that it was not entitled to the extension of time demanded or to any extension. The Midland Timber Company and Prettyman submitted the question to the court, in an action without controversy, upon an agreed state of facts. The circuit court held that the title of the timber company was valid and adjudged that Prettyman execute the contract by taking the deed and paying the purchase money. P'rom this judgment Prettyman appealed. The Supreme Court, without deciding the question presented upon the record, remanded the case with instruction to make Pearson, the then owner of the land, a party to the record. This being done, the controversy was submitted to Judge Spain, who rendered a decree for the plaintiff, and this, upon appeal, was affirmed; the Chief Justice, for a majority of the court, adopting Judge Spam’s opinion without discussion, Justices Hydrick and Fraser concurring. Mr. Justice Watts dissented. Judge Spain’s decree does not mention, or in any manner refer to, the rights of Pearson, the owner of the land; he simply directs that Prettyman pay the purchase money and accept the title. While Judge Spain was of the opinion that the language of the deed was unambiguous and left no room for an implication that the parties intended to limit the time “desired” to “a reasonable time,” yet he is equally explicit in finding that the time demanded was reasonable; hence the decree may be sustained upon that finding, although it would not seem that he so intended. It is probable that as Pearson, the owner of the land, was party to the record, noted exceptions to the decree, and joined in the appeal, he would be bound by the decree, although it makes no reference to his rights. With all possible deference, I am unable to interpret the decision as a departure from the principle announced in the Flagler and other cases, enforcing the reasonable time rule when the deed indicates such to have been the intention of the parties, although the language of Judge Spain, adopted by the court, is capable of such construction. Conceding pro hac vice that the decision in Prettyman’s Case is the last declaration of the law of that case, by the Supreme Court of South Carolina, and giving to it its full authoritative value, I am of the opinion that it is not controlling authority in this court upon the pleadings and proofs before me. Burgess v. Seligman, 107 U. S. 20, 2 Sup. Ct. 10, 27 L. Ed. 359. It will be observed that Judge Spain says that the extension clause, in the deed before him, identical with that in the Dennis deed, upon the authority of Alderman v. Wilson, 71 S. C. 64, 50 S. E. 643, “conferred a privilege or option, and did not affect the rights which had already been granted.”
The deed before the court in Young v. Camp, supra, was, in respect to the extension clause, in the identical language as in the deed in this record. Judge Keith says, in respect to the effect of this language:
“There seems to be a little diversity among the cases, most of them holding to the effect that the purchaser has no title to any timber which is not íut [and removed] at the expiration of the time specified therefor, although a very few hold that the title to the timber in such case is still in the purchaser, but that the right to enter for the purpose of cutting and removing it is lost thereby ”
*526The court of West Virginia, in Adkins v. Huff, supra, after discussing the several lines of thought on this question, says:
“By the great weight of authority, it is determined that no right or title exists in the grantee after the expiration of the time specified in the deed or contract.”
The. court, in the Camp Case, supra, held that, upon a fair construction of all the parts of the deed, the defendant was entitled to a reasonable time, after the expiration of the fixed period, to cut and remove.
[6] It is uniformly held that, while the grant of the trees, coming within the description, vested a present interest in that respect, the contract is executed; but, in respect to the period fixed for removal and the extension of such time, the contract is executory. Bunch v. Cumber Co., 134 N. C. 116, 46 S. E. 24. This is, of necessity, the correct interpretation of the contract, giving to it a twofold character. In respect to the grant of the timber, nothing further remains to be done by either party ; in respect to the cutting and removal within the time fixed, if free from, ambiguity, the license is irrevocable; in respect to the extension of the time, when the grantee is to pay an additional amount, as in this and many other cases, interest on the original purchase money, it is executory — an option on the part of the grantee to pay the interest and a promise on the part of the grantor, upon his doing so, to extend the time. When the terms of the contract in regard to the time of extension are uncertain, the court will infer that the parties intended that the timber shall be cut and removed in a reasonable time; and this is a mixed question of law and fact, usually to be decided by the jury, in the light of competent and relevant testimony.
We are thus brought to the consideration of the facts disclosed in the record. Complainant prays that the court enjoin defendant W. H. Dennis, who is the only one of the defendants interfering with or cutting and removing the timber. It is not alleged, nor is there any suggestion, that the other defendants have cut or removed any timber, or threaten to do so. As to them, neither the allegations nor proof show any equity for injunctive relief. The only decree which can be asked against them is that they specifically perform the executory contract of their predecessor in title. If complainant is entitled to-this decree, it follows that defendant W. H. Dennis, who justifies under the deed from his codefendants, should be enjoined from continuing to cut and remove the timber. While there is no specific prayer for specific performance as against the defendants, under the general principles of equity pleading and practice, the prayer for general relief entitles the complainant to such relief as, upon the proofs, it shows itself entitled. The witnesses were examined before me orally, and the merits of the controversy fully disclosed.
[7] While it is elementary that, in the absence of allegations of fraud or mistake, parol evidence is not competent for the purpose of contradicting or altering a contract, reduced to writing, it has been well settled, since the decision by Sir William Grant, M. R., in Woolam v. Hearn, 7 Ves. 211, 2 L. C. Eq. 410, that:
*527“When equity is called upon to exercise its peculiar jurisdiction by decreeing specific performance, the party to be charged is let in to show that, under the circumstances, the plaintiff is not entitled to have the agreement specifically performed.” Bispham, Eq. 381.
This is not upon the theory that, in such cases, the court reforms the written agreement or corrects the mistake, although it is within its power, and is sometimes done, and specific performance of the agreement, as reformed or corrected, decreed. The true ground upon which the parol testimony is admitted, on the part of the defendant, is that specific performance not being a matter of absolute right but of sound judicial discretion, the chancellor should be in possession of every fact and circumstance attending the negotiation and execution of the written agreement, to enable him to so mold his decree that justice and right be awarded.
“When the terms of a written contract have been ambiguous, so that, adopting one construction, they may reasonably be supposed to have an effect which the defendant did not contemplate, the court has, upon that ground only, refused to enforce the agreement.” Note to Woolam v. Hearn, supra.
The well-settled principles by which courts of equity are governed, in enforcing specific performance of executory contracts, is recognized and enforced by the courts of South Carolina. The recent decisions upon this question are cited by Mr. Justice Watts in his dissenting opinion in Timber Co. v. Prettyman, supra. Marthinson v. McCutchen, 84 S. C. 256, 66 S. E. 120. See, also, Rexford v. Southern Woodland Co. (D. C.) 208 Red. 295, where the South Carolina cases are cited; Bispham’s Eq. 371 et seq.
The uncontradicted evidence in this record shows that, at the time of making the contract and signing the deed, Gen. Dennis and Mr. Boatwright, who represented Mr. Farr, after examining the property, “discussed the matter fully as to how long they should have to get this timber ofif of the land; and it was clearly understood that they should have eight years, and, if all of the timber was not cut off the property before the expiration of eight years, that they should have such additional time as was necessary to get off the remaining timber.” They were to commence cutting within eight years. That was the mutual understanding. Most of the land on which the timber is standing is pine land “very fine pine land.” The parties, at the time of making the contract, “discussed the question of opening up the land to cultivation. Gen. Dennis said that he wanted to clear the land. He was a farmer as well as a lawyer. * * * It was understood that he wanted to open up the land.” Gen. Dennis, with his family, resided upon the land, about one-third of which was cleared. It appears from the record that he had five children. Their ages are not stated; but it appears that they have all reached their majority. The age of Gen. Dennis is not stated, nor are we informed as to the date of his death, except that it was prior to April 29, 1911. In ascertaining the intention of the parties, in respect to the time within which the timber was to be cut, it is necessary to, so far as possible, put ourselves in their position, with reference to the subject-matter of the contract, and their *528relation to it. From this viewpoint, it is proper to note the terms of the deed and contract with respect to the effect their enforcement would probably have upon the uses to which the land, upon which the timber is standing, would be put, and the condition of the family, in its relation .to.the-land and the owner. These are all relevant facts. It is manifest that neither of the parties understood that the land was being sold, or permanently so incumbered as to practically destroy its value for the purpose of dwelling upon or cultivating it. It is impossible to underestimate the effect upon the value of the land for sale, or any other purpose, by the extensive, burdensome, and almost unlimited easements upon and rights to its use by the grantees of the timber. In the unlimited discretion of the grantee, or his representatives and assigns, the right to use the land was subject to be practically destroyed. If, as the complainant contends, these burdens are without limitation as to time, the owner cannot himself, nor can his grantee, nor his heir at law, clear an acre of the land, nor could it, at his death, with any degree of safety, be divided among his children, or made of value to them as dwelling places or for purposes of cultivation. He and his children became little more than tenants at sufferance, with their rights, both in respect to time and extent of the use thereof, subject to the uncontrolled and uncontrollable “desire” of the granted.-and his representative's or assigns. When we look to the status of the parties, it is proper to consider that of both the grantor and grantee. It is evident, from recitals in the deeds in evidence, that Farr was buying up large quantities of timber in the section of the state in which this timber was situate, for the purpose, either by himself or through a corporation, in which he was, or expected to be, interested, of manufacturing it into lumber. There were very large mills at Georgetown, S. C. It is clear that he was' not purchasing for indefinite holding as an investment. This timber, together with timber purchased at approximately the same time and in the same and adjoining counties, was, within a few months, conveyed by Farr, trustee, to-the, Oneida Timber Company. Is it not an almost irresistible conclusion in the light of the existing conditions, that both parties contemplated that the timber would be cut and removed within the time fixed and, if necessary, a reasonable extension thereof, to complete the cutting and removal?. This conclusion is strengthened, if not removed from the domain of doubt, by the uncontradicted testimony of the only living witness to the negotiation and execution of the contract, at least the only one introduced. From this viewpoint, the language of Judge Keith is both appropriate and convincing. He says:
“We cannot think that the grantors ever intended to confer any such right upon the granteeand that it would be unreasonable to hold that it was intended to confer upon the Oamp Manufacturing Company a right to cut and remove within a wholly indefinite period the timber which it had purchased.” Young v. Camp, supra.
It is uniformly held that, when specific performance of an executory contract is enforced, “the agreement must be mutual. Its terms must be1 certain and its enforcement must be practicable.” Bispham, Eq. 377. Measured by either test, the complainant is confronted with difficulties. *529The grantee and his assigns come under no obligation to pay the interest “year by year.” They may at any time, at their election, stop the payment and leave the owner of the timber without remedy; if the timber becomes of less value, or is destroyed by fire, or, for any other cause, the complainant does not deem it to its interest to continue the payment of the interest, it is under no legal obligation to do so.
In Marble Co. v. Ripley, 10 Wall. 339, 359 (19 L. Ed. 955), Mr. Justice Strong says:
“It is a general principle that when, iVoir . .mal incapacity, the nature of the contract, or any other cause, ; ■ n . nt is incapable of being enforced against one party, that partj 1 - ■ .illy incapable of enforcing it specifically against the other.” Solop . , Sewerage Co., 142 N. C. 439, 55 S. E. 300, 6 L. R. A. (N. S.) 391.
The complainant is a Virgi;. corporation, with but small capital stock; has no property in South Carolina; is not engaged in cutting timber; has no facilities f '*• doing so. Defendants are required to pay all taxes both on the 1 1 ¡ < wi timber.
“What is meant by .. uality is that the contract must be of such a nature that performímeo ,»n both sides can be judicially secured.” 26 Am. & Eng. Enc. 32.
Taking complai usofs expression of its “desire” for time to cut and remove the timbra’ as 25 years, would it be reasonable, just, or equitable to incumber the title of defendants, the heirs of their ancestor, and, in all probability, their heirs, with the burden fixed upon the land by the decree which complainants seek?
The t: e. i -ct must be certain in its terms. The language of the Dennis kw ; ■ ■ /.certain. It is suggested that an unlimited time is given or, at ! ■ a time of which complainant is the sole judge. It is next sugg1 rsiei i , hat the time is “year by year”; that is, that, by the payment and acceptance of the interest “year by year,” the extension is granted for lilts current year. It is, however, in this case said that the agreement is to evdead for a reasonable time, the extent of which is to be fixed by the gtcilice, at the expiration of the first period of eight years. Adopting hiiis view, complainant, at that time, gave notice that it “desired” 25 years, carefully reserving, however, the right to the easements in fee/simple, etc.
/iV'chout pausing to discuss the reasonableness of either of these vihws, it is sufficient to say that there lurks, in the terms of the contract, 'pámful uncertainty. Assuming, however, that these difficulties are passed, the enforcement by the court must be practicable. The timber coiivt ,,-ed is described as “all the timber of every kind and description, bath standing and fallen, ten (10) inches stump diameter, and upwards, twelve inches from the ground, at the time of cutting.” The deed hear;; date May 5, 1903. By what practicable method, at the expiration of 25 years, is the timber standing on the land at the date of the deed to be distinguished and separated from that which has germinated .since that date is not suggested. What timber the owners of the land may, during all of these years, cut and remove, because not included in the description, not on the land at the date of the deed, must of necessity be equally uncertain. It is expressly provided that he is not to *530“clear” any of the land. The length of time required for trees, of the various kinds found upon such lands, to grow to the size suitable for cutting into merchantable lumber, is dependent upon various conditions — the fertility of the soil, moisture, drainage, seasons, and others equally uncertain.
Without undertaking to speculate in regard to these uncertain elements, it is manifest that to decree specific performance of the contract, as interpreted and asked by complainant, would be to introduce elements of uncertainty which would insulate and isolate the entire tract of land from any valuable or useful purpose during a quarter of a century, without a single compensating advantage to its owners. Marble Co. v. Ripley, supra, in which, for .other reasons, the court refused specific performance because it was impracticable — the time during which performance was to run; change in parties; the fact that the court would be called upon to determine, elements of uncertainty. In such cases the parties are left to their remedy for breach of the contract by an action at law for damages.
There is, however, another view of this record which is entitled to consideration.' The time fixed for cutting and removing the timber expired May 5, 1911. On April 29, 1911, the Midland Timber Company, then owner of the timber and timber rights, served written notice on the defendants, demanding an extension of 25 years, with a tender of the interest, which was refused, and on May 5,1911, another tender was made and again refused; defendants insisting that the time for cutting expired on that day. No further tender was made or action taken by the timber company until June 28, 1913, when it executed a deed to complainant undertaking to convey the timber and easements. This deed recited, in explicit terms, the payment of a large sum of'money as the consideration upon which it was, made. In truth nothing was paid, nor' did complainant come under any obligation to cut ahy portion of the timber at any time. It simply promised to pay for tíie timber “as cut.” No tender was made or action taken by complainant until January 28,1914, when this bill was filed and $270 paid into thdi clerk’s office for the benefit of defendants. It is of interest to note th'p purposes for which complainant was chartered and organized, as sfet out in its charter. It is very doubtful whether, upon a fair construction of its charter, the contract with the Midland Timber Company, and, the contract which it proposes to make under the decree, sought in (this case, is not ultra vires. It is quite manifest that no such contract in the contemplation of the incorporators at the time of taking the charter. The real motive prompting its action is frankly stated by Mr. Montague, to secure a standing in this court.
It is suggested that the decision of the case of Midland Timber Co. v. Prettyman, supra, was not anticipated. Without pausing to discuss or decide the objection urged by defendants that the transaction is a fraud upon the jurisdiction of this court, it is manifest from the admitted facts that the complainant does not come into the court with any very meritorious claim upon its consideration or demand for the exercise of its extraordinary power to grant either injunctive relief or specific performance. It voluntarily comes into a contract after, as it al*531leges, defendants had breached its terms, with full knowledge of this fact. It claims under a deed containing a recital not true in fact. It assumes no obligation either to the timber company or defendants, permits a year to pass without notifying defendants of its assumed relations to them, and then files its bill invoking the equitable power of the court. The timber which it claims to own, and for which it has not paid a dollar, was worth, September 3, 1909, $4,850. The complainant fails to produce the contract with the Midland Company, although requested to do so. It will also be noted that the defendant the Midland Timber Company “owns 186,000 acres of timber land and is still very actively in business.” The stockholders and officers of the two companies appear to be, to a large extent, the same persons. In McCable v. Matthews, 155 U. S. 550, 15 Sup. Ct. 190, 39 L. Ed. 256, Mr. Justice Brewer says:
“A decree for tbe specific performance of a contract for the sale of real estate does not go as a matter of course, but is granted or withheld according as equity and justice seem to demand, in view of all the circumstances of the case.”
Among the reasons assigned for refusing a decree was that it was “a purely speculative contract on the part of plaintiff.” Bispham, Eq. 376.
Without further pursuing the discussion, I am clearly of the opinion that in no aspect of the case is the complainant entitled to a decree extending the period for 25 years, during^which it may, as its own election, cut and remove the timber from defendant’s land, with all of the incidental burdens upon it. Counsel say that, if they are mistaken in their interpretation of the contract in that respect, complainant is-entitled to a reásonable time, and ask the court to fix such time. It is true that, in several of the cases cited, the court fixed a time within which, after the decision, the grantee was given to cut and remove the timber. In the Camp Case, supra, one year was given. The court, in some instances, remanded the case for the judge to fix a reasonable time. In these cases it was manifest that the grantees intended to cut the timber; there was no speculative element in them. For the reasons stated, and the further reason that complainant has an adequate remedy at law, by an action for damages, for the alleged breach of the contract, and refusal to extend the time, I do not think any further time should be fixed by this court. The measure of damages, if plaintiff can make out its case, in an action at law, is clear. Defendants are-the owners of the tract of land of 660 acres, upon which the timber, in 1909, was worth $4,850; hence, so far as this record shows, a judgment would be enforceable against them. It is shown, without contradiction, that Mrs. Dennis is solvent. I have not deemed it necessary to discuss or decide the controversy in regard to the tender alleged to have been made by the Midland Timber Company. I am of the opinion that, upon the pleadings and evidence, complainant is not entitled to a decree enforcing specific performance. The prayer for a permanent injunction must be denied.
A decree dismissing the bill at complainant’s cost may be drawn.